Citation Nr: 1032281	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-23 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right and left knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1961 to May 1964.  

This matter is before the Board of Veteran's Affairs (Board) on 
appeal from an October 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Detroit, 
Michigan.

In June 2009, the Veteran testified at a personal hearing over 
which the undersigned Acting Veterans Law Judge of the Board 
presided while at the RO.  A transcript of the hearing has been 
associated with his claims file.  During the hearing the Veteran 
submitted additional evidence in the form of supporting 
statements and waived his right to have to RO initially consider 
it.  38 C.F.R. §§ 20.800, 20.1304 (2009).

In March 2010, the Board requested a medical opinion from the 
Veterans Health Administration (VHA).  The case has been returned 
to the Board.


FINDING OF FACT


A right and left knee disorder is not manifested as a result of 
the Veteran's period of active service, and was not manifested to 
a compensable degree within any applicable presumptive period.


CONCLUSION OF LAW

The criteria for service connection for a right and left knee 
disorder have not been met.  §§ 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2006, the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the RO 
notified the Veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA would 
seek to provide; and information and evidence that the Veteran 
was expected to provide.  

The Board notes that the May 2006 letter did not apprise the 
Veteran of the downstream disability rating and effective date 
elements of his claims, but this is nonprejudicial, i.e., 
harmless error, in light of the fact that the Board will conclude 
below that the preponderance of the evidence is against his 
underlying claim for service connection.  38 C.F.R. § 20.1102.  
See also Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  As such, 
the downstream disability rating and effective date elements of 
his claim are moot. 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(c) (2009).  Service treatment records have been 
associated with the claims file.  All identified and available 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claim.  He has also 
been provided three separate VA compensation examinations to 
determine the nature and etiology of his claimed disability.  
Additionally, a VHA medical opinion was obtained in April 2010.  
See 38 C.F.R. § 3.159(c)(4).  The Board finds the April 2010 
medical opinion adequate as it was based on a thorough review of 
the claims file and provides supporting rationale.  Thus, the 
duties to notify and assist have been met.




Service Connection for a Right and left Knee Disorder

The Veteran asserts that his right and left knee disorder is due 
to an injury sustained while he was on active duty.  As will be 
explained below, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
and the claim must be denied.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2009).

Service connection for arthritis may be established based upon a 
legal presumption by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  In addition, service 
connection may be granted for any disease diagnosed after service 
when all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), 
and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.

Here, there is no disputing the Veteran meets the first and 
perhaps most fundamental requirement for any service-connection 
claim, which is proof of the existence of current right and left 
knee disorder.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In the absence of proof of a current disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed).  In the May 2006, September 
2006, and January 2007 VA compensation examinations, the Veteran 
was diagnosed with left knee osteochrondritis and chronic 
patellar ligament injury.  He has also been diagnosed with a tear 
of the posterior horn of the medial meniscus, chronic tear of the 
proximal aspect of the posterior cruciate ligament, and chronic 
injury to the patellar ligament, and myositis ossificans of the 
right thigh.  Similarly, the April 2010 VHA orthopedic doctor 
diagnosed the Veteran with degenerative alterations, tear of the 
meniscii, chondromalacia of the patella, patellar tendon 
thickening and osteochondral injury of the left tibial plateau.  
These findings are sufficient to establish the existence of a 
current right and left knee disorder.  See Boyer, 210 F. 3d. at 
1353.

Consequently, the determinative issue is whether the Veteran's 
current right and left knee disorder is somehow attributable to 
his period of active service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).  Unfortunately, the preponderance of the evidence is 
against establishing this required correlation.  

Regarding in-service incurrence of a relevant disease or injury, 
the Veteran's service treatment records show he was diagnosed 
with myositis ossificans of the right thigh in April 1963 
following an injury sustained during a football game in service.  
No service treatment records after the May 1963 treatment refer 
to complaints or a diagnosis of myositis ossificans.  The service 
treatment records are completely silent regarding issues with 
either his left or right knee, including as due to his right 
thigh injury.  Further, the Veteran's April 1964 separation 
examination was unremarkable for any continuing problems 
concerning his right thigh and, more importantly, for any 
problems associated with his either his right or left knee.  So 
there is no objective indication of a right and left knee 
disorder while he was in service and only one insolated instance 
of myositis ossificans of the right thigh, with no indication of 
a resultant knee injury or other chronic residual disability.  
His period of active service ended in May 1964.  

The Veteran also has failed to provide any objective indication 
of a right and left knee condition for many years after service, 
until 2001, so almost four decades after the fact.  The lapse of 
so many years after his separation from service and the first 
documented complaint of the claimed disorder is probative 
evidence to be considered in determining whether his current 
disability may be traced back to his period of active service.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Also, because there is no indication of a right and left knee 
disorder of any kind, including arthritis, within one year of his 
discharge, the Board may not presume this right and left knee 
disorder was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Following service, the Veteran's earliest medical evidence 
concerning a knee disorder is in a private treatment record from 
Dr. M.T. dated June 2001.  The Veteran has also submitted 
additional private treatment records from doctors B.S., J.D., 
C.J.C., J.S. and M.S., all of which diagnose the Veteran with 
various issues concerning his knees and note complaints of pain 
by the Veteran.  However, none of the private medical records 
submitted by the Veteran provide an opinion as to the etiology of 
the disorder.  

The only private medical evidence submitted by the Veteran 
rendering a medical opinion is a letter from Dr. B.S., dated in 
July 2009.  Dr. B.S. states  that it is likely as not that the 
Veteran's current knee disorder is due or the result of his past 
knee injury that occurred in service.  It was also felt that the 
injury to his right knee had affected his left knee.  However, 
Dr. B.S. did not provide a rationale as to the basis for this 
opinion.  As such, the Board does not assign significant 
probative value to the statement rendered by Dr. B.S.  See Smith 
v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board); Hayes v. 
Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 
Vet. App. 190, 192-193 (1992) (VA decision makers have the 
responsibility to assess the credibility of evidence and 
determine the degree of weight to give the evidence).

Conversely, there are three VA compensation examinations of 
record from May 2006, September 2006, and January 2007, which 
state that the Veteran's right and left knee disorder was not a 
result of his period of active service.  While the May 2006 
opinion noted that the Veteran's service treatment records were 
not available for review, the September 2006 examination did 
consider the service treatment records at the time the opinion 
was given.  Concerning the etiology of the Veteran's current 
right and left knee disorder, the examiner stated that there was 
no evidence that the Veteran sustained an injury in service 
sufficient to cause the Veteran's current condition.  Further, 
the January 2007 VA examiner also failed to attribute the current 
right and left knee disorder to active service as there was no 
documented knee injury in the Veteran's service treatment records 
in service. 

In order to resolve the conflicting medical determinations, in 
March 2010, the Board directed an orthopedic doctor to render an 
opinion, considering all the evidence of record.  The resultant 
April 2010 VHA medical opinion, in considering all the evidence 
of record, determined that "there is no question that evidence 
exists of chronic changes that are quite symptomatic in both the 
right and left knee consisting of degenerative alteration, tear 
of the menisci, chondromalacia of the patella, patellar tendon 
thickening and osteochondral injury to the right mid-thigh."  
However, the doctor could not find a relationship to the 
inservice right thigh injury to his right knee present day 
findings.  Furthermore, the VHA doctor specifically stated that 
the contention of the Veteran that his left knee disability was 
secondary to his right knee disability was not supported by the 
evidence.  The doctor opined that the etiology was due to chronic 
repetitive trauma; however, this was speculative.  He 
unequivocally stated that the Veteran's right and left knee 
disability was less likely than not caused by or a result of his 
period of active duty.

In weighing the conflicting medical evidence, the Board finds 
probative the April 2010 VHA orthopedic doctor's opinion, which 
stated that the Veteran's right and left knee disorder was not 
related to service.  Specifically, the doctor stated that a 
relationship between myositis ossificans and the current right 
and left knee disorder could not be identified.  This opinion is 
considered probative as it was definitive, based upon a complete 
review of the Veteran's entire claims file, and supported by 
detailed rationale.  Accordingly, the opinion is found to carry 
significant probative weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
The Board notes the Veteran's representative submitted an 
Informal Hearing Presentation in August 2010.  The representative 
argues that the April 2010 VHA orthopedic doctor's findings 
support, rather than contradict, the Veteran's contention based 
on the fact that the VHA doctor stated the right and left knee 
disorder may be related to repetitive trauma.  The representative 
states that the repetitive trauma is referring to the right thigh 
injury and treatment in service.  However, the definitive 
statement by the VHA orthopedic doctor to the contrary, lends 
little probative value to the representative's argument.  

The Board does acknowledge that, even as a layman, the Veteran is 
competent to proclaim having experienced pain in his knees while 
in service and during the many years since.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability, including during service, even where not corroborated 
by contemporaneous medical evidence).  But his lay testimony, 
while competent, is not also credible because of the normal 
findings concerning his knees while in service, including, again, 
no indication of any treatment concerning his knees, as opposed 
to his thigh, during service.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  Competency must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  

In making this credibility determination, the Board does not find 
the Veteran's statements concerning the existence of an inservice 
injury of his right knee, and thus affecting his left knee, to be 
credible since there is simply no evidence to support his 
contentions.  In fact, the Veteran's service treatment records 
from May 1963 specifically concerning the right thigh issue 
following a football game, state there were areas of 
calcification at the lateral aspect of the mid femur, however, 
these were located in the muscular tissue and showed no evidence 
of ossifications.  So even acknowledging there is proof of his 
claimed disability, there still is no competent and credible 
medical nexus evidence of record establishing a correlation 
between this current right and left knee disability and his in 
service right thigh injury.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  
The Federal Circuit Court has recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Moreover, it is worth repeating that the question of whether 
there is indeed this etiological link between the right and left 
knee disorder and his period of active service is a medical, not 
lay determination.  38 C.F.R. § 3.159(a)(2).  See also Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Finally, service connection may not be established based on 
chronicity in service or continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  Evidence that relates the 
current disorder to service must be medical unless it concerns a 
disorder that may be competently demonstrated by lay observation.  
Savage, 10 Vet. App. at 495-97.  Here, the Veteran's contentions 
notwithstanding, a VHA orthopedic doctor in April 2010 and the 
three VA compensation examinations in May 2006, September 2006, 
and again in January 2007 have specifically determined that there 
is no correlation whatsoever between the Veteran's current right 
and left knee disorder and his period of active service, 
including, in particular, to the inservice myositis ossificans in 
the right thigh.

Regarding the question of secondary service connection of his 
left knee to the right knee, as the Veteran also contends, there 
is no medical evidence of a nexus (i.e., link) between the right 
knee disorder and the Veteran's period of active service, 
therefore, there can be no evidence of a nexus between the left 
knee disorder and right knee disorder.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for a right and left knee disorder, under any theory of 
entitlement.  So there is no reasonable doubt to resolve in his 
favor, and his claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a right and left knee disorder is denied.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


